On May 18,1971 the court entered the following order in the above-identified case.
This case comes before the court on a rule returnable May 3, 1971, that plaintiffs show cause why this case should not be dismissed for failure to comply with the orders of the court and the trial commissioner or to respond to the commissioner’s inquiries or to prosecute the case. After hearing the oral presentations in behalf of plaintiffs by John A. Maxwell and for defendant by Morton Weinstein, the court finds that, as a result of *1031its decision of July 15,1970 [193 Ct. Cl. 649, 428 F. 2d 1241], the only triable issue left in the case is the amount of reasonable storage charges which the Algonac Manufacturing Company would be entitled to recover for the period from February 21, 1961 to March 9, 1965; that after several extensions of time were granted plaintiffs, the time for filing a motion for a new trial or rehearing under Kule 151 expired on February 18, 1971; that the repeated efforts of the trial commissioner to have plaintiff, Algonac Manufacturing Co., go forward with the trial of the one issue remaining have been fruitless; that Algonac’s attorney of record advised the trial commissioner that he could not conceive of any purpose in trying the limited issue involving the storage charges; that John A. Maxwell advised the court that he has not been able to get an attorney to replace Arthur J. Kooks, who filed a motion to withdraw as attorney for Algonac Manufacturing Co.; and that plaintiffs do not wish a trial limited to the amount of the storage charges due, but are dissatisfied with the court’s decision and intend to file a motion under Kule 152.
In view of the foregoing, the court concludes that the plaintiffs have failed to prosecute the remaining issue left in the case and do not desire to do so.
IT IS THEKEFOKE OKDEKED that plaintiffs’ petition be and the same is hereby dismissed.
By THE COUKT:
(ISgd.) WlLSON CoWEN,
Chief Judge.